Citation Nr: 1016066	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  06-15 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss from July 7, 2003 to March 14, 2004; a rating 
higher than 10 percent from March 15, 2004 to November 10, 
2004; a rating higher than 20 percent from November 11, 2004 
to July 31, 2009; and a compensable rating since August 1, 
2009.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION


The Veteran served on active duty from September 1967 to 
July 1969.

This appeal to the Board of Veterans' Appeals (Board) 
originated from a July 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York, which granted service connection for left ear 
hearing loss and assigned an initial zero percent evaluation 
effective from July 7, 2003, the date of receipt of the 
Veteran's claim.  In response, he requested a higher initial 
rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  In May 2005, the Hartford, Connecticut VARO also 
granted service connection for right ear hearing loss and 
increased the rating for bilateral hearing loss to 10 
percent, effective March 15, 2004; and to 20 percent, 
effective November 11, 2004.

In September 2007, the Board remanded the claim for a higher 
rating for bilateral hearing loss.  Based upon the results of 
a May 2008 VA audiological examination, however, the RO 
proposed to reduce the rating for the Veteran's bilateral 
hearing loss from 20 percent to a noncompensable level in a 
June 2008 rating decision.  Later, in a May 2009 decision, 
the RO implemented this reduction in rating to zero percent, 
effective as of August 1, 2009.  

The Board subsequently remanded the case for a video 
conference hearing in January 2010.  This hearing was 
conducted by the undersigned Acting Veterans Law Judge in 
March 2010.  The Board also notes that the Veteran previously 
appeared for an August 2006 video conference hearing by a 
different Veterans Law Judge, which addressed only a separate 
PTSD rating claim that was previously adjudicated in the 
September 2007 Board decision; and an RO hearing in November 
2008 addressing the current claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

As noted above, the RO based its reduction in the Veteran's 
evaluation on the results of a May 2008 VA examination.  
During his March 2010 hearing, however, the Veteran stated 
that he had taken the same speech recognition test about six 
times and had reached the point where he had memorized the 
words.  The Veteran's contentions in this regard appear to be 
credible, and, as such, the reliability of the May 2008 
Maryland CNC results would appear to be highly suspect.  
Therefore, the Board finds that the appropriate approach to 
this problem would be to have the Veteran undergo another VA 
examination, utilizing a word list not previously used.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
audiological examination to determine the 
severity of his service-connected 
bilateral hearing loss.  The Veteran's 
claims file should be made available to 
the examiner in conjunction with the 
examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  These 
must include pure tone threshold testing 
(in decibels) and a Maryland CNC test 
incorporating a word list not previously 
used on the earlier VA examinations.  An 
explanation of the administration of the 
Maryland CNC tests, and any limitations 
in this regard, should be included in the 
examination report.  The examiner should 
also address all functional effects of 
hearing loss on the Veteran's daily life 
and occupational functioning.  See 
Martinak v. Nicholson, 21 Vet. App. 447 
(2007).

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

2.  After completion of the above 
development, the Veteran's claim should 
be readjudicated, with full consideration 
of 38 C.F.R. § 3.321(b)(1) (2009) in 
light of Martinak.  If the determination 
remains less than fully favorable to the 
Veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

